BOARDMAN, Chief Judge.
Appellant/cross-appellee/plaintiff, Johnny Crews Ford, Inc., appeals the final judgment entered pursuant to a jury verdict awarding it damages but failing to award it attorney fees in an action brought against appellees/cross-appellants/defendants, James E. and Edith F. Llewellyn. Appel-lees filed and argued on appeal cross-assignments of error.
Appellant argues that the trial court erred in failing to award it attorney’s fees in accordance with Section 501.210, Florida Statutes (1975). Appellant sought to impose a lien on or to establish a constructive trust as to an automobile purchased from it by appellees. Appellant alleged in its complaint that its representative had mistakenly calculated the balance due on the automobile. Appellees answered and filed affirmative defenses and a counterclaim. The counterclaim alleged that certain action on the part of appellant constituted an unfair and deceptive act or practice under the Florida Deceptive and Unfair Trade Practices Law, Sections 501.201-.213, Florida Statutes (1975). The trial court granted appellant's motion for a directed verdict on appellees’ counterclaim.
Wc reverse and remand this cause to the trial court to enter an award of attorney’s fees for the services rendered by the attorney in appellant’s successful defense of the counterclaim. In all other respects the final judgment is affirmed.
AFFIRMED in part; REVERSED in part; and REMANDED for proceedings consistent with this opinion.
RYDER and DANAHY, JJ., concur.